Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The preliminary amendment, filed 5/3/2022, that amended claims 2 and 7, and cancelled claim 6 is acknowledged.  Claims 1-5 and 7-16 are pending
Priority
	The instant application claims priority to CN201910379111.0, filed 5/8/2019.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement (IDS) dated 11/9/2020, complies with the provisions of 37 CFR 1.97, 1.98 and MPEP §609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits, except where noted.
Abstract
The abstract of the disclosure is objected to because the abstract is not clear and concise.  Many sentences are confusing, resulting in an unclear abstract.  As an example, the phrase “a combined use of MEM and an antibiotic in preparation of drugs for prevention and treatment of diseases,” is confusing; MEM and an antibiotic, which are drugs, are administered to treat multidrug-resistance, so how is their combination in preparation of drugs?  The last sentence of the abstract does not make sense; for example how is cell invasion applied, how is cell migration applied, how is bacteria-infected mice applied?  Correction is required.  See MPEP § 608.01(b).
Election/Restrictions
Applicant’s election without traverse of Group I and multidrug-resistant bacteria as the species, in the reply filed on 5/3/2022, is acknowledged.
Claims 4 and 5 and 14-16 are withdrawn from consideration as being directed toward non-elected inventions.
Claims 1-3, 5, 7-9 and 11-13 are examined on the merits herein.
Claim Objections
Claim 1 is objected to because of the following informalities:  
The term applying is confusing. Applying a medicament in the pharmaceutical art usually refers to a topical application of the medicament.  However, the examples in the instant specification do not topically apply MEM, but appear to administer MEM intravenously.  
For the purposes of examination, this term is interpreted as any means of administration.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-3, 5, 7-9, and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is not understood if this claim is directed toward a method of applying memantine (MEM) to prepare one or more drugs or if this claim is directed toward a method of preventing or treating a disease caused by bacterial infection by administering MEM.    
For the purposes of examination Claim 1is interpreted as a method of preventing or treating a disease caused by a bacterial infection by administering MEM.
Claims 2-3, 5, 7-0 and 11-13 are rejected as depending on claim 1.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Note: Due to indefiniteness, claims 1-3, 5, 7-9 and 11-13, are interpreted as set forth in the above 35 USC 112 rejections.

Claims 1-3, 5, 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peng, “Memantine Displays Antimicrobial Activity by Enhancing Escherichia coli Pathogen-Induced Formation of Neutrophil Extracellular Traps,” (PTO-892).
Peng teaches that memantine (MEM)  displays antimicrobial activity by enhancing E. coli pathogen-induced formation of neutrophil extracellular traps (NET) (title).  MEM, an α7 nAChR antagonist, blocks multi-drug resistance E. coli-caused bacteremia and meningitis in mouse models (abstract).  MEM suppresses E. coli infection by enhancing E.coli-induced formation and release of NETS in vivo (abstract).  
MEM is taught as efficiently blocking pathogenicities induced by E. coli E44 (pg. 2, col. 2, pg. 5, cols. 1-2).  Injected mice with E44 and different concentration of MEM are taught (pg. 6, col. 2).  
	Memantine hydrochloride is taught (pg. 2, Col. 2).  
While Peng does not explicitly teach the functions of MEM recited in instant claims 5 and 9, it is reasonable to assume that the method of applying of MEM to prevent or treat a disease caused by the bacterial infection taught by Peng would yield a method that exhibits the same properties since MEM is administered for the same purpose, in the therapeutically effective dosage amounts to the same population as that taught by the instant specification and claims.  Thus, while the prior art does not explicitly teach these properties, burden is on Applicant to show that the prior art does not have these properties.
Applicants are reminded that the office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).

	
Claims 1-3, 5, 7-9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ye, “Repositioning of Memantine as a Potential Novel Therapeutic Agent against Meningitic E. coli,” (PTO-892).
Yu teaches the repositioning of memantine as a novel therapeutic agent against meningitic E. coli (title).  Memantine (MEM) is shown to efficiently block E. coli caused bacteremia and meningitis in mouse models of neonatal sepsis and meningitis (abstract).  MEM is able to synergistically enhance the antibacterial activity of ampicillin in cells infected with E.coli K1 (CRR) and in neonatal mice with E44-cause bacteremia and meningitis (abstract, pgs. 7-8).  
MEM treats meningitic E. coli infection by targeting the host receptor α7nAchR (pg. 10).  
MEM blocks bacteremia and meningitis (pg. 10).  It is also effective in blocking bacterial invasion, NF-kB activation and leukocyte transmigration (pg. 10).  
MEM hydrochloride is taught (pg. 12).  
Injection of mice with various concentrations of MEM is taught (pgs. 6, 8, 14).
While Yu does not explicitly teach the functions of MEM recited in instant claims 2, 5, 7 and 9, it is reasonable to assume that the method of applying of MEM to prevent or treat a disease caused by the bacterial infections taught by Yu would yield a method that exhibits the same properties since MEM is administered for the same purpose, in therapeutically effective dosage amounts to the same population as that taught by the instant specification and claims.  Thus, while the prior art does not explicitly teach these properties, burden is on Applicant to show that the prior art does not have these properties.
Applicants are reminded that the office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        

/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622